
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31


(China)


OMNIVISION TECHNOLOGIES, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


        Unless otherwise defined herein, the terms defined in this Notice of
Grant of Restricted Stock Units (the "Notice of Grant") and Terms and Conditions
of Restricted Stock Unit Grant, attached hereto as Exhibit A (together, the
"Agreement") will have the same defined meanings in the 2007 Equity Incentive
Plan (the "Plan").

        Participant:

        Address:

        Participant has been granted the right to receive Restricted Stock
Units, subject to the terms and conditions of the Plan and the Agreement as
follows:

    Grant Number       

--------------------------------------------------------------------------------

                      Date of Grant       

--------------------------------------------------------------------------------

                      Vesting Commencement Date       

--------------------------------------------------------------------------------

                      Total Number of Restricted Stock Units       

--------------------------------------------------------------------------------

   

Vesting Schedule:

        The Restricted Stock Units will vest as follows:

        One-Third of the Restricted Stock Units will vest on the first
anniversary of the Vesting Commencement Date, and one-third of the Restricted
Stock Units will vest on each of the second and third anniversaries of the
Vesting Commencement Date; provided, however, that in each case Participant
remains a Service Provider through each vesting date.

        In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant's right to acquire any Shares hereunder will
immediately terminate.

        * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached Terms
and Conditions of Restricted Stock Unit Grant; please be sure to read the entire
Agreement.

        The Restricted Stock Units evidenced by this Notice of Grant is part of
and subject in all respects to the terms and conditions of the Plan (a copy of
which has been made available to Participant by the Company) and the attached
Terms and Conditions of Restricted Stock Unit Grant (including, without
limitation, the requirement that any Shares that vest hereunder must be
immediately sold as provided in such agreement).

        By Participant's signature to this Agreement, Participant represents and
warrants that he or she is familiar with, and agrees to be bound by, the terms
and provisions of the Plan and this Agreement. Participant further represents
and warrants that he or she has reviewed this Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan and
this Agreement.

--------------------------------------------------------------------------------



        Finally, if Participant has not previously done so with respect to a
prior equity grant, Participant represents that he or she has reviewed the Stock
Trading Plan for Mandatory Sale of Shares (Exhibit B to this Agreement), which
Participant must sign (in writing or electronically) and return to the Company.

        Participant acknowledges and agrees that by clicking the "ACCEPT" button
on the E*TRADE on-line grant agreement response page, it will act as
Participant's electronic signature to this Agreement and will result in a
contract between Participant and the Company with respect to this Award of
Restricted Stock Units. Participant agrees to sign and return to the Company a
paper copy of this Agreement to the extent requested by the Company.

      PARTICIPANT   OMNIVISION TECHNOLOGIES, INC.      

--------------------------------------------------------------------------------

Signature  

--------------------------------------------------------------------------------

By      

--------------------------------------------------------------------------------

Print Name  

--------------------------------------------------------------------------------

Title

2

--------------------------------------------------------------------------------






EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT


        1.     Grant.    The Company hereby grants to Participant under the Plan
an Award of Restricted Stock Units, subject to all of the terms and conditions
in the Notice of Grant, this Agreement and the Plan.

        2.     Company's Obligation to Pay.    Each Restricted Stock Unit
represents the right to receive a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
Section 3, Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

        3.     Vesting Schedule.

        (a)   General.    Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Agreement will vest in
Participant according to the vesting schedule set forth on the attached Notice
of Grant, subject to Participant continuing to be a Service Provider through
each such date.

        (b)   Leave of Absence.    Except to the extent otherwise required by
local law, during any Company authorized leave of absence (whether paid or
unpaid), the vesting of the Restricted Stock Units will be suspended after the
leave of absence exceeds a period of ninety (90) days. Vesting of the Restricted
Stock Units will resume upon Participant's termination of the leave of absence.
The Vesting Schedule of the Restricted Stock Units will be extended by the
length of the suspension, plus the amount of time until the next "quarterly
vesting date." For these purposes a "quarterly vesting date" means the first day
of each quarter starting on January 1, April 1, July 1, or October 1 of each
year respectively.

EXAMPLE: By way of example only, assume one-third (1/3rd) of Participant's
Restricted Stock Units are to vest on July 1 of 2010, 2011 and 2012, subject to
Participant's continued status as a Service Provider through each applicable
date. Assume as well that Participant commences an unpaid leave of absence on
April 15, 2010 and returns from such leave of absence on August 20, 2010. On
July 1, 2010, one-third (1/3rd) of Participant's Restricted Stock Units would
vest because as of such date Participant's leave of absence had not yet exceeded
ninety (90) days. Thereafter, one-third (1/3rd) of the Restricted Stock Units
would vest on October 1 of 2011 and 2012, subject to Participant's continued
status as a Service Provider through such dates and assuming Participant does
not go on any additional leaves of absence requiring further suspension of
vesting of the Award pursuant to this Section 3(b).

        4.     Forfeiture upon Termination of Status as a Service
Provider.    Notwithstanding any contrary provision of this Agreement, if
Participant ceases to be a Service Provider for any or no reason, the
then-unvested Restricted Stock Units awarded by this Agreement will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder. Participant will be deemed to cease to be a Service Provider when
Participant ceases to provide active services to the Company (or any Parent or
Subsidiary) and Participant's continuous period of employment for purposes of
vesting hereunder shall cease to accrue during any notice of termination of
employment, whether expressed or implied.

        5.     Payment after Vesting.

        (a)   Immediately upon the vesting of the Restricted Stock Units (or
later issuance of the Shares pursuant to paragraph 5(b)), Participant shall be
required to sell all Shares issuable under

3

--------------------------------------------------------------------------------



such vested Restricted Stock Units through a Company-designated broker. This
Agreement shall serve as Participant's express authorization to the broker to
immediately sell any and all Shares to be acquired upon the vesting of the
Restricted Stock Units. Such sale may be effected through block sales over a
period of one or more trading days following vesting of the Restricted Stock
Units. As soon as reasonably practical, Participant shall be entitled to payment
of the proceeds resulting from such sale, net of the applicable withholding of
the Tax-Related Items (see, Section 7, below), and any associated broker or
other fees. Such payment of net proceeds shall be made in accordance with
applicable foreign exchange laws and regulations.

        (b)   Subject to paragraph 5(a), any Restricted Stock Units that vest
will be paid to or on behalf of the Participant (or in the event of the
Participant's death, to or on behalf of his or her estate) in whole Shares.
Subject to the provisions of paragraph 5(c), such vested Restricted Stock Units
shall be paid in Shares as soon as practicable after vesting for immediate sales
pursuant to paragraph 5(a), but in each such case no later than the date that is
two-and-one-half months from the later of (i) the end of the Company's tax year
that includes the vesting date, or (ii) the end of Participant's tax year that
includes the vesting date.

        (c)   Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant's
termination as a Service Provider (provided that such termination is a
"separation from service" within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a "specified
employee" within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant's
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant's termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to or
on behalf of the Participant's estate as soon as practicable following his or
her death. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, "Section 409A" means Section 409A of the
Code, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

        6.     Payments after Death.    Any distribution or delivery to be made
to Participant under this Agreement will, if Participant is then deceased, be
made to Participant's designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant's estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

        7.     Tax Withholding.    Until and unless the Administrator determines
otherwise, on the date or dates on which tax or other withholding obligations
(if any) arise with respect to the Restricted Stock Units (or as soon as
administratively practicable thereafter), a portion of the proceeds from sale of
Shares pursuant to such procedure as specified in Section 5(a), or as the
Administrator in its sole discretion may otherwise specify from time to time,
will be withheld, in an amount sufficient to pay the income taxes, employment
taxes, social security taxes, social insurance, payroll taxes, contributions,
payment on account obligations, national taxes and other applicable taxes and
payments required to be withheld with respect to the Shares otherwise issuable
with respect to this Award (the "Tax-Related Items"). The proceeds from the sale
of Shares in excess of the Tax Related Items (and any associated

4

--------------------------------------------------------------------------------




broker or other fees) will be remitted to the Participant pursuant to such
procedure as specified in Section 5(a) or as the Administrator in its sole
discretion may otherwise specify from time to time. By accepting this Award,
Participant expressly consents to the sale of Shares and agrees and acknowledges
that Participant may not satisfy such Tax-Related Items by any means other than
such sale of Shares, as set forth under this Section 7, unless required to do so
by the Administrator or pursuant to the Administrator's express written consent.

        In addition, after consultation with the Company's Compliance Officer
(as defined in the Company's Insider Trading Policy), the Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may require the Participant to satisfy the Tax-Related Items, in whole or
in part by one or more of the following: (a) paying cash, or (b) electing to
have the Company withhold otherwise deliverable Shares having a value equal to
the minimum amount statutorily required to be withheld. Notwithstanding any
contrary provision of this Agreement, no Shares or sale proceeds shall be
distributed to or for the benefit of the Participant unless and until all
Tax-Related Items have been withheld or otherwise satisfied with respect to the
Restricted Stock Units. If the Participant fails to make satisfactory
arrangements for the payment of any Tax-Related Items with respect to any
Restricted Stock Units upon vesting or otherwise, the Participant will
permanently forfeit such Restricted Stock Units and the Shares issuable with
respect thereto will be returned to the Plan at no cost. All Tax-Related Items
related to the Restricted Stock Units and any Shares deliverable in payment
thereof is the sole responsibility of Participant.

        9.     No Effect on Service.    Participant acknowledges and agrees that
the vesting of the Restricted Stock Units pursuant to the vesting schedule
hereof is earned only by Participant continuing to be a Service Provider through
the applicable vesting dates (and not through the act of being hired or
acquiring Shares hereunder). Participant further acknowledges and agrees that
this Agreement, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of Participant
continuing to be a Service Provider for the vesting period, for any period, or
at all, and will not interfere with Participant's right or the right of the
Company (or the Parent or Subsidiary employing or retaining Participant) to
terminate Participant's status as a Service Provider at any time, with or
without cause, subject to local law and the terms of any employment agreement.

        10.   Address for Notices.    Any notice to be given to the Company
under the terms of this Agreement will be addressed to the Company at OmniVision
Technologies, Inc., attn: Stock Administrator, 1341 Orleans, Sunnyvale, CA
94089, or at such other address as the Company may hereafter designate in
writing.

        11.   Grant is Not Transferable.    Except to the limited extent
provided in Section 6, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

        12.   Binding Agreement.    Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

        13.   Additional Conditions to Issuance of Stock.    If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or

5

--------------------------------------------------------------------------------




approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the delivery of the
payment of any Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Shares will no longer cause
such violation. The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

        14.   Plan Governs.    This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

        15.   Administrator Authority.    The Administrator will have the power
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

        16.   Electronic Delivery.    The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant's consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

        17.   Captions.    Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

        18.   Agreement Severable.    In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

        19.   Modifications to the Agreement.    This Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock Units.

        20.   Governing Law.    This Award Agreement shall be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California and agree
that such litigation shall be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

6

--------------------------------------------------------------------------------



        21.   Data Privacy.

        (a)   Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Agreement by and among, as applicable, his or
her employer, the Company and its Parent or Subsidiary for the exclusive purpose
of implementing, administering and managing Participant's participation in the
Plan.

        (b)   Participant understands that his or her employer, the Company and
its Parent or Subsidiary, as applicable, hold certain personal information about
Participant regarding his or her employment, the nature and amount of
Participant's compensation and the fact and conditions of Participant's
participation in the Plan, including, but not limited to, Participant's name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company and any Parent or Subsidiary, details of
all options, awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant's favor, for
the purpose of implementing, administering and managing the Plan (the "Data").
Participant understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant's country, or elsewhere, and that
the recipient's country may have different data privacy laws and protections
than Participant's country. Participant understands that Participant may request
a list with the names and addresses of any potential recipients of the Data by
contacting the stock administrator. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant's
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party. Participant understands that the
Data will be held only as long as is necessary to implement, administer and
manage Participant's participation in the Plan. Participant understands that he
or she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting the stock administrator in writing. Participant understands, however,
that refusing or withdrawing his or her consent may affect Company's ability to
provide benefits under the Plan due to the administration of the Plan being
carried out in the USA. For more information on the consequences of refusal to
consent or withdrawal of consent, Participant understands that Participant may
contact the stock administrator.

        22.   Nature of Grant; No Entitlement; No Claim for Compensation.    In
accepting the grant of this Award for the number of Restricted Stock Units as
specified above, Participant acknowledges the following:

        (a)   The Plan is established voluntarily by the Company; it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time.

        (b)   The grant of this Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of awards
(including Awards), or benefits in lieu of awards, even if awards have been
granted repeatedly in the past.

        (c)   All decisions with respect to future awards, if any, will be at
the sole discretion of the Administrator.

        (d)   Participant is voluntarily participating in the Plan.

        (e)   This Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Parent or Subsidiary (including, as

7

--------------------------------------------------------------------------------






applicable, Participant's employer) and which is outside the scope of
Participant's employment contract, if any.

        (f)    This Award is not part of Participant's normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

        (g)   In the event that Participant's employer is not the Company, the
grant of the Award will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Award will not
be interpreted to form an employment contract with Participant's employer or any
Parent or Subsidiary of the Company.

        (h)   The future value of the underlying Shares is unknown and cannot be
predicted with certainty.

        (i)    In consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of the Award
or diminution in value of the Award or any of the Shares issuable under the
Award from termination of Participant's employment by the Company or
Participant's employer, as applicable (and for any reason whatsoever and whether
or not in breach of contract or local labor laws), and Participant irrevocably
releases Participant's employer, the Company and its Parent and Subsidiaries, as
applicable, from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, Participant shall be deemed to have
irrevocably waived his or her entitlement to pursue such claim to the extent
permitted by the relevant local law, if applicable.

8

--------------------------------------------------------------------------------






EXHIBIT B


Stock Trading Plan
for Mandatory Sale of Shares


        I am adopting and entering into this stock trading plan (the "Sales
Plan") so that I may sell any shares of Company common stock ("Shares") issuable
to me upon vesting of any Restricted Stock Units granted to me. I dispel any
inference that I am selling Shares on the basis of or while aware of material
nonpublic information or that such sales evidence my awareness of material
nonpublic information or information at variance with the Company's statements
to investors.

1.     Recitals

        a.    I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act").

        b.    I am establishing this Sales Plan in order to permit the orderly
disposition of all of the Shares that I acquired (or will acquire) pursuant to
an award of Restricted Stock Units, (each, an "Equity Award"). The Shares are
being sold pursuant to a mandatory sale provision in the Agreement. This Sales
Plan will apply to the mandatory sale of Shares under all future Equity Awards
received by me from the Company.

        c.    Unless otherwise defined herein, the terms in this Sales Plan will
have the same defined meanings as in the 2007 Equity Incentive Plan (the
"Plan").

2.     Representations, Warranties and Covenants

        I hereby represent, warrant and covenant that:

        a.    I am not aware of any material nonpublic information concerning
the Company or its securities. I am entering into this Sales Plan in good faith
and not as part of a plan or scheme to evade compliance with the United States
federal securities laws.

        b.    Once vested, the Shares to be sold under this Sales Plan shall be
owned free and clear by me and are not subject to any liens, security interests
or other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.

        c.    If I am an executive officer or director of the Company, I
acknowledge that any filings required under Section 16 of the Exchange Act are
my sole responsibility.

        d.    I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

3.     Implementation of the Plan

        a.    The Company has appointed or shall appoint a broker (the "Broker")
(or the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.

        b.    The Broker is authorized to begin selling Shares pursuant to this
Sales Plan commencing on the date that the first Shares under the Equity Award
vest.

        c.    I understand that the Broker may not be able to effect a sale due
to a market disruption or a legal, regulatory or contractual restriction
applicable to the Broker or any other event or circumstance (a "Blackout"). I
also understand that even in the absence of a Blackout, the Broker may be unable
to

9

--------------------------------------------------------------------------------




effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.

4.    Termination.    This Sales Plan shall terminate upon the last day of my
service with the Company. This Sales Plan may not be terminated, modified or
amended at any time without the prior approval of the Administrator or the
Company's Compliance Officer.

          PARTICIPANT:                  

--------------------------------------------------------------------------------

Signature                  

--------------------------------------------------------------------------------

Print Name        

10

--------------------------------------------------------------------------------






ADDENDUM—Finland
Relating to
OMNIVISION TECHNOLOGIES, INC.
2007 EQUITY INCENTIVE PLAN


This Addendum (hereinafter the "Addendum") shall constitute an integral part of
the RESTRICTED STOCK UNITS AWARD AGREEMENT (hereinafter the "Agreement") under
the 2007 EQUITY INCENTIVE PLAN ("Plan"). The Agreement shall include the NOTICE
OF GRANT OF RESTRICTED STOCK UNITS, THE TERMS AND CONDITIONS OF RESTRICTED STOCK
UNIT GRANT and for purpose of application in the territory and jurisdiction of
Finland, this ADDENDUM.

This Addendum describes the additional specific conditions applicable to the
Plan and the Agreement and any Awards granted to the Participants under the Plan
and Agreement in Finland.

In addition to the vesting conditions linked to company performance in each year
following conditions shall be applicable to exercise of any Awards granted under
the Plan and Agreement:

Notwithstanding the provisions of the Agreement, any Awards granted to the
Participants in the course of each year shall vest and become exercisable at
earliest on the day following the first anniversary and subsequent anniversaries
of the date of grant of such Awards or at such later date as provided by the
Plan and Agreement and/or the Administrator and/or any other administrative
corporate body duly authorised to do so in accordance with the Plan and
Agreement.

In addition to the determination of the Fair Market Value following conditions
shall be applicable:

Notwithstanding the provisions of the Agreement, the Fair Market Value means the
value of Common Stock on any established stock exchange or a national market
system under the supervision of competent supervisory body as the Administrator
may determine on the day of determination.

          PARTICIPANT:                  

--------------------------------------------------------------------------------

Signature                  

--------------------------------------------------------------------------------

Print Name        

--------------------------------------------------------------------------------






OMNIVISION TECHNOLOGIES, INC.
2007 EQUITY INCENTIVE PLAN
ADDENDUM GERMANY


        1.     Purpose of the Addendum.    The purpose of this Addendum is to
cover all specific issues related to the participation of Service Providers in
Germany in the 2007 Plan. The 2007 Plan will also apply to the Service Providers
in Germany who are granted Awards according to the 2007 Plan (the "German
Participants", irrespective of nationality). For the German Participants, this
Addendum is part of the Restricted Stock Units Award Agreement (including the
Notice of Grant and the Terms and Conditions of Restricted Stock Unit Grant
under the 2007 Plan). The German Participants will take part in the program
under the 2007 Plan, and no distinct program will be introduced for them. Unless
otherwise defined in this Addendum, the terms used in this Addendum shall have
the meanings defined in the 2007 Plan.

        2.     No Employment Rights.

        The German Participants, addressed by this Addendum, are employees of
OmniVision Trading (Hong Kong) Company Limited only. They have no employment
relationship with the Company, and no such relationship shall be founded by
their participation in the program, by this Addendum or any other document
related hereto. Neither this Addendum nor any other document shall confer upon
any German Participant any right with respect to continuation of an employment
relationship, nor shall it interfere in any way with such German Participant's
right or the employer's right to terminate his or her employment at any time,
with or without cause, in accordance with the applicable legal provisions.

        3.     Replacement of the OmniVision Stock Option Plan by the Restricted
Stock Units Award Agreement.

        By signing this Addendum Participant understands and agrees that the
OmniVision Stock Option Plan which he participated in the past will be
discontinued and replaced by the Restricted Stock Units Award Agreement
(including the Notice of Grant and the Terms and Conditions of Restricted Stock
Unit Grant under the 2007 Plan) and this Addendum Germany. Participant's stock
options granted under the Stock Option Plan will remain in his property and
every issue arising with regard to these stock options will be dealt with in
accordance with the Stock Option Plan and Stock Option Agreement.

        However, from now on Participant will exclusively receive restricted
stock units according to the terms and conditions of the Restricted Stock Units
Award Agreement (including the Notice of Grant and the Terms and Conditions of
Restricted Stock Unit Grant under the 2007 Plan) and this Addendum Germany. Any
issues with regard to the restricted stock units Participant will receive will
be governed solely by these documents.

        Participant gives his consent to claim no further grants under the Stock
Option Plan and Stock Option Agreement; rights with regard to previous grants
remaining unaffected.

        4.     Taxes.

        (a)   General.    Below is a brief summary as of the date of this
Addendum of certain German tax consequences under the laws in effect as of
today. This summary is incomplete, and the tax laws and regulations are subject
to change. The German Participants should consult with a tax advisor before
taking any measures under the 2007 Plan.

        (b)   Individual Income Tax.    According to the relevant provisions of
the German Income Tax Act, individuals whose domicile or customary place of
abode is located within Germany are subject to unlimited taxation in Germany on
their worldwide income. The 2007 Plan, in certain circumstances, might result in
a non-cash benefit for a German Participant insofar as a German Participant
might receive an Award at no price at all or at a price inferior to the fair
market value. For tax purposes, this would be considered as an advantage,
amounting to the difference between the price effectively paid (if any) and the
fair market value of the Shares (or equivalent) received at the moment of
exercise or vesting. Such advantage would be subject to income tax.

--------------------------------------------------------------------------------



        (c)   Wage Tax.    The Company is subject to German tax duties with
respect to the German branch. Under German law, the employer must deduct a
withholding tax on employment income (wage tax) from the employee's salary. When
calculating the amount of the wage tax, the employer has to take into account
the entire compensation, including any advantages granted to employees other
than the normal salary. This also comprises any non-cash benefit as mentioned in
(b) above. Then, the employer would be obligated to calculate the wage tax from
the normal salary plus this advantage, and the employer would have to deduct
wage tax for the account of the employee and to forward such amount to the tax
authorities.

        (d)   Avoiding Double Taxation.    Germany is a party to multiple
conventions for the avoidance of double taxation ("Tax Treaties"). The Tax
Treaties generally establish the principles that employment income can only be
taxed by the country in which the employee is domiciled. In case of a German
Participant who has his or her domicile or customary place of abode in Germany,
these principles will give rise to taxation in Germany. However, the Tax
Treaties provide for numerous exceptions. Subject to the personal situation of
the German Participants, special rules of the Tax Treaties will apply, which
might have different consequences.

        (e)   Cooperation.    The German Participants shall cooperate with the
Company and the Company's German branch with a view to make such arrangements as
required by German tax law. Compliance with German tax provisions relating to
the German Participants is the sole responsibility of the German Participants.

        5.     Data Privacy.

        (a)   Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Agreement by and among, as applicable, his or
her employer, the Company and its Parent or Subsidiary for the exclusive purpose
of implementing, administering and managing Participant's participation in the
Plan.

        (b)   Participant understands that his or her employer, the Company and
its Parent or Subsidiary, as applicable, hold certain personal information about
Participant regarding his or her employment, the nature and amount of
Participant's compensation and the fact and conditions of Participant's
participation in the Plan, including, but not limited to, Participant's name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company and any Parent or Subsidiary, details of
all options, awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant's favor, for
the purpose of implementing, administering and managing the Plan (the "Data").
Participant understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant's country, or elsewhere, and that
the recipient's country may have different data privacy laws and protections
than Participant's country. Participant understands that Participant may request
a list with the names and addresses of any potential recipients of the Data by
contacting the stock administrator. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant's
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party. Participant understands that the
Data will be held only as long as is necessary to implement, administer and
manage Participant's participation in the Plan. Participant understands that he
or she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting the stock administrator in writing. Participant understands, however,
that refusing or withdrawing his

2

--------------------------------------------------------------------------------






or her consent may affect Company's ability to provide benefits under the Plan
due to the administration of the Plan being carried out in the USA. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participant understands that Participant may contact the stock administrator.

        6.     Language.    Participant declares that he has read and fully
understood the Restricted Stock Units Award Agreement (including the Notice of
Grant and the Terms and Conditions of Restricted Stock Unit Grant under the 2007
Plan) and this Addendum Germany in the English Language. He declares waiver of
claiming a German translation of the abovementioned documents and any other
document related to the Restricted Stock Units Award Agreement.

        6.     Sprachfassung.    Der Teilnehmer erklärt, dass er die
englischsprachige Vereinbarung über die Gewährung von Restricted Stock Units
(einschließlich der Teilnahmemitteilung und der Bedingungen für die Gewährung
von Restricted Stock Units nach dem 2007-er Plan) ebenso wie diese
englischsprachige Anlage für Deutschland gelesen und verstanden hat. Der
Teilnehmer verzichtet ausdrücklich auf den Erhalt einer deutschen Übersetzung
für die vorgenannten Dokumente und sonstiger, auf die Gewährung der Restricted
Stock Units bezogener Dokumente.

        7.     Governing Law.    The entire relationship between the German
Participants and the Company regarding the 2007 Plan and all acts and
transactions hereto between them and the rights and the obligations hereto shall
be governed, construed and interpreted in accordance with the laws of the State
of California, without giving effect to the conflict of law principles, as far
as this is legally possible.

          PARTICIPANT:                  

--------------------------------------------------------------------------------

Signature                  

--------------------------------------------------------------------------------

Print Name        

3

--------------------------------------------------------------------------------






ADDENDUM—UNITED KINGDOM
Relating to
OMNIVISION TECHNOLOGIES, INC.
2007 EQUITY INCENTIVE PLAN


This Addendum (hereinafter the "Addendum") shall constitute an integral part of
the RESTRICTED STOCK UNITS AWARD AGREEMENT (including the NOTICE OF GRANT OF THE
RESTRICTED STOCK UNITS and TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
(hereinafter the "Agreement") under the 2007 EQUITY INCENTIVE PLAN ("Plan") in
the territory and jurisdiction of United Kingdom.

This Addendum describes the additional specific conditions applicable to the
Agreement and any Awards granted to the Participants under the Plan and
Agreement in the United Kingdom.

For purposes of Section 7 of the Agreement:

The "Tax-Related Items" shall (to the extent permitted by law) include any
employee's national insurance contributions which fall to be paid to the UK HM
Revenue & Customs by the Company under the modified PAYE system as it applies
for social security purposes under the Social Security Contributions and
Benefits Act 1992 and regulations referred to in it.

In connection with the withholding of Tax-Related Items set forth therein,
Participant further agrees that:

Company shall have the right (but not the obligation) to satisfy any withholding
obligations regarding Tax-Related Items by (i) reducing the number of Shares
otherwise deliverable to Participant, (ii) appointing any director of the
Company as agent and/or attorney for the sale of Shares and authorizing payment
to the Company of the appropriate amount out of the net proceeds of sale; or
(iii) making any deductions necessary from Participant's salary.

Furthermore, Participant acknowledges and agrees that the tax withholding
arrangements may include (i) (to the extent permitted by law) entering into an
election whereby the employer's liability for employer's national insurance
contributions is transferred to Participant on terms set out in the election and
approved by HM Revenue & Customs and (ii) in the event that the Company
determines that the Shares to be acquired on payment of the Restricted Stock
Units are "restricted securities" for the purposes of Part 7, Chapter 2 of the
Income Tax (Earnings and Pensions) Act 2003 ("ITEPA") and additional income tax
and/or social security charges are likely to arise as a result of Participant's
ownership of the Shares, Participant entering into an election with the Company
pursuant to section 431 ITEPA, (or any other election as the Company directs for
the same purpose) electing that the fair market value of the Shares acquired on
payment of any Restricted Stock Units be calculated as if the Shares were not
"restricted securities".

          PARTICIPANT:                  

--------------------------------------------------------------------------------

Signature                  

--------------------------------------------------------------------------------

Print Name        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31



OMNIVISION TECHNOLOGIES, INC. 2007 EQUITY INCENTIVE PLAN NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
EXHIBIT B
Stock Trading Plan for Mandatory Sale of Shares
ADDENDUM—Finland Relating to OMNIVISION TECHNOLOGIES, INC. 2007 EQUITY INCENTIVE
PLAN
OMNIVISION TECHNOLOGIES, INC. 2007 EQUITY INCENTIVE PLAN ADDENDUM GERMANY
ADDENDUM—UNITED KINGDOM Relating to OMNIVISION TECHNOLOGIES, INC. 2007 EQUITY
INCENTIVE PLAN
